Case 3:18-cv-00840-GPC-BGS Document 97-6 Filed 07/15/19 PageID.1614 Page 1 of 4




                    !
                    !
                EXHIBIT!E!
  !              !
7/14/2019Case   3:18-cv-00840-GPC-BGS Tauler
                                        Document        97-6
                                             Smith LLP Mail - Fw: InFiled   07/15/19
                                                                    re: Outlaw Laboratory, LPPageID.1615
                                                                                              Litigation Page 2 of 4


                                                                                            Robert Tauler <rtauler@taulersmith.com>



 Fw: In re: Outlaw Laboratory, LP Litigation




    From: Mark Poe <mpoe@gawpoe.com>
    Sent: Saturday, March 23, 2019 8:06 PM
    To: dh@hannallp.com; CP Service
    Subject: RE: In re: Outlaw Laboratory, LP Li ga on

    Hi Chris, based on one of the Stores’ responses in the E.D. Mich. case below, it’s looking like you lied to me about the
    demand le er, buddy.

    You guys ever watch Peaky Blinders? You can think of me as the parole oﬃcer in that show. And just like him, my
    ques on to you is whether you want to be a shitbird, or whether you want to soar like an eagle.

    RICO has a na onwide service of process provision, so it doesn’t ma er whether you guys have ever set foot in
    California, when the ques on is whether a San Diego jury can ﬁnd you jointly and severally liable for thrice the
https://mail.google.com/mail/u/0?ik=184853bc89&view=pt&search=all&permmsgid=msg-f%3A1628887322698023949&simpl=msg-f%3A1628887322698023949…   1/3
7/14/2019Case   3:18-cv-00840-GPC-BGS Tauler
                                        Document        97-6
                                             Smith LLP Mail - Fw: InFiled   07/15/19
                                                                    re: Outlaw Laboratory, LPPageID.1616
                                                                                              Litigation Page 3 of 4
    damages the Outlaw Enterprise has inﬂicted on the vic ms of your scheme.

    And Chris, when you call me on the phone and lie to me directly and act like we’re friends, it makes me think that
    you’re actually part of the 1962(d) conspiracy that we’ve alleged, and that your statements to me were a decep ve
    eﬀort using the wires of the United States, to try to throw me oﬀ the trail. So if we allege in the Stores’ amended
    pleading that Defendant Boss called me on the wires and lied to me in furtherance of the conspiracy, it’s deﬁnitely
    gonna s ck.

    It might be that the only appropriate step is to bring you both out to San Diego as defendants, so that you can tell
    Judge Curiel and the jury why you’re not a shitbird trying to scam hardworking immigrants out of money, but you’re
    actually an eagle trying to protect everyone’s health. Which of those do you think the jury’s going to believe though?

    There’s only one way out of this, guys. I’ll entertain oﬀers of non-privileged informa on about the control and
    conduct of the Outlaw Enterprise before we name you both as defendants. If you cooperate, my clients are willing to
    enter a covenant not to sue. But unless you take the ini a ve to contact me, the next communica on you’ll receive is
    from our process server. Don’t do anything stupid in the mean me.

    Thanks guys,
    Mark




    From: Mark Poe <mpoe@gawpoe.com>
    Sent: Wednesday, March 20, 2019 11:21 AM
    To: 'dh@hannallp.com' <dh@hannallp.com>; 'cpservice@bosslegal.com' <cpservice@bosslegal.com>
    Subject: In re: Outlaw Laboratory, LP Li ga on

    Mr. Hanna and Mr. Boss:

    We are counsel for the counter-claimants, third-party plain ﬀs, and puta ve classes in In re: Outlaw Laboratory, LP
    Li ga on in San Diego. Based on the a ached order, we are currently inves ga ng which members of the Outlaw
    Enterprise described in the a ached pleading need to be added as defendants in this case, pursuant to RICO’s
    na onwide service of process provision, 18 U.S.C. Sec. 1965(b). We see that your ﬁrms have ﬁled an iden cal ac on
    in E.D. Mich., making it appear that you are par cipa ng in the conduct of the aﬀairs of the Enterprise, against
    members of our classes.

    By the end of Friday, please advise on the following points:



https://mail.google.com/mail/u/0?ik=184853bc89&view=pt&search=all&permmsgid=msg-f%3A1628887322698023949&simpl=msg-f%3A1628887322698023949…   2/3
7/14/2019Case    3:18-cv-00840-GPC-BGS Tauler
                                         Document        97-6
                                              Smith LLP Mail - Fw: InFiled   07/15/19
                                                                     re: Outlaw Laboratory, LPPageID.1617
                                                                                               Litigation Page 4 of 4
           Whether you have been eﬀectua ng the shakedown pursuant to a demand le er similar to or iden cal to the
           a ached;
           Who speciﬁcally you take direc on from with respect to the scheme;
           How the fees that you earn from this scheme are calculated;
           Whether you and your ﬁrm intend to persist in shaking down more members of the puta ve class in Michigan
           or elsewhere;
           The total amount of revenue you have collected on behalf of the Enterprise through “se lements;”
           The names and contact info for any a orneys who have contacted you on behalf of one or more of the stores.

    Feel free to provide this informa on either in wri ng or by phone.

    Sincerely,
    Mark

    Mark Poe
    Gaw | Poe LLP
    www.gawpoe.com
    Embarcadero 4, Suite 1400
    San Francisco, CA 94111
    (415) 766-7451




https://mail.google.com/mail/u/0?ik=184853bc89&view=pt&search=all&permmsgid=msg-f%3A1628887322698023949&simpl=msg-f%3A1628887322698023949…   3/3
